                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


BENJAMIN HACK,                               )
                      Plaintiff,             )
                                             )
v.                                           )       JUDGMENT
                                             )
                                             )       No. 5:19-CV-508-FL
ANDREW SAUL, Commissioner of                 )
Social Security,                             )
                 Defendant.                  )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the parties’ stipulation as to payment of attorney fees.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
March 26, 2021, it is ordered that defendant pay to plaintiff $7,500.00 in attorney’s fees, in full
satisfaction of any and all claims arising under the Equal Access to Justice Act, 28 U.S.C. § 2412.

This Judgment Filed and Entered on March 26, 2021, and Copies To:
Derrick Kyle Arrowood (via CM/ECF Notice of Electronic Filing)
Cassia W. Parson / Mark Goldenberg (via CM/ECF Notice of Electronic Filing)

March 26, 2021                        PETER A. MOORE, JR., CLERK

                                        /s/ Sandra K. Collins
                                      (By) Sandra K. Collins, Deputy Clerk




          Case 5:19-cv-00508-FL Document 40 Filed 03/26/21 Page 1 of 1
